DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, 28-30, 34, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddall et al. (US 2005/0020905; hereinafter Siddall) in view of Ramadan et al. (“Use of in Vivo Two-dimensional MR Spectroscopy to Compare the .
Siddall shows a method and system for detecting whether a subject is experiencing pain ([0001]), comprising: obtaining MR spectral data from a subject's brain tissue using a MR spectroscopy device (while not explicitly stated, this type of MRS is considered to be 1D MRS; [0027], [0044]-[0046]); and producing, from the MR spectra obtained, spectral data which enables the detection of whether the subject is experiencing pain by detecting the presence of at least one marker neurochemical marker (determine concentrations of selected biochemical; [0027]-[0035]).
Also, the pain being detected is chronic pain [0045]; the pain being detected is identified as at least one of neuropathic pain, nociceptive pain, chronic prostatitis/chronic pelvic pain syndrome (CP/CPPS) and IBS (neuropathic and nociceptive pain; [0029]); selecting a pain treatment plan based on the type of pain detected, and treating the subject with the selected treatment plan ([0044]-[0045]);  the pain being detected is different to that recorded as a result of a head injury (pain components which are not from head injury, [0029]); the step of treating the subject with a pain medicine, and then detecting whether the pain medicine was effective by repeating the obtaining and producing steps (monitor progress as treatment is instituted, [0044]-[0045]; guide patient management and monitor patient outcome, [0018];  pain medicine for treatment such as anti-inflammatories, [0006]; drugs that increase inhibition, [0007]);  pain is detected by detecting altered neurochemicals (detecting biochemical changes, [0015]); pain being detected is as a result of a head injury (damage to central nervous system, [0007])


Ramadan discloses using MRS to compare the biochemistry of the brain to that of glioblastoma.  Ramadan teaches using MRS to identify cancerous tissue by analyzing a variety of markers such as fucose (statistical difference between fucose in healthy brain vs GBM, page 545; recording additional biochemicals improves known MRS methods known to contribute to disease management and treatment decisions, page 546).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Siddall, to analyze other known biochemical markers such as fucose as taught by Ramadan, as a variety of different markers are known to be measurable by MRS including fucose, and it would have been obvious to one of ordinary skill in the art to measure different biochemical markers depending on the specific disease being evaluated.  As noted by Ramadan, there is a statistical significance between fucose in healthy vs glioblastoma tissue, and thus it would have been obvious to have modified the invention of Siddall to analyze fucose, as this will aid in identifying the presence or absence of cancerous tissue such as glioblastoma, to improve the pain diagnosis.  Furthermore, Ramadan recognizes that the additional biochemicals recorded, such as fucose, can be used to improve existing MRS methods known to contribute to disease management and treatment decisions (page 546).

s 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddall et al. (US 2005/0020905; hereinafter Siddall) in view of Ramadan et al. (“Use of in Vivo Two-dimensional MR Spectroscopy to Compare the Biochemistry of the Human Brain to That of Glioblastoma”, Radiology 2011, 259:2, 540-549; hereinafter Ramadan) as applied to claims 1 and 28 above, and further in view of Strauss et al. (“New Treatments for chronic prostatitis/chronic pelvic pain”, Nat Rev Urol. 2010 March; 7(3): 127-135; hereinafter Strauss).
Siddall does not explicitly describe the pain being detected as a subcategory of chronic prostatitis/chronic pelvic pain syndrome (CP/CPPS).
Strauss discloses treatments for chronic prostatitis/chronic pelvic pain.  Strauss teaches that MRS may be used to detect pain, and the pain being detected as a subcategory of CP/CPPS (page 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Siddall and Ramadan to analyze other types of pain such as that from CP/CPPS as taught by Strauss, as Strauss recognizes that CP/CPPS correlates with changes in biomarkers in the patient’s brain and that magnetic resonance spectroscopy can be used to measure the concentration of such biomarkers in the patient’s brain to diagnose particular types of pain such as that related to CP/CPPS.

Claims 6-7 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddall et al. (US 2005/0020905; hereinafter Siddall) in view of Ramadan et al. (“Use of in Vivo Two-dimensional MR Spectroscopy to Compare the Biochemistry of the  as applied to claims 1 and 28 above, and further in view of Niddam et al. (“Reduced Hippocampal Glutamate-Glutamine Levels in Irritable Bowel Syndrome: Preliminary Findings Using Magnetic Resonance Spectroscopy”, The American Journal of Gastroenterology, April 2011; hereinafter Niddam).
Siddall does not explicitly describe the pain being detected as irritable bowel syndrome (IBS) and detecting whether the origin of IBS is infectious or non-infectious.
Niddam discloses MRS measurements for diagnosing IBS.  Niddam teaches the pain being detected as irritable bowel syndrome (IBS), and detecting whether the origin of IBS is infectious or non-infectious (page 2, column 1; page 5, Table 2; page 7, column 1; note that while infectious/non-infectious is not explicitly stated, the origin of IBS will necessarily be either infectious or non-infectious).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Siddall and Ramadan to analyze other types of pain such as that from IBS as taught by Niddam, as Niddam recognizes that IBS correlates with changes in biomarkers in the patient’s brain and that magnetic resonance spectroscopy can be used to measure the concentration of such biomarkers in the patient’s brain to diagnose particular types of pain such as that related to IBS.

Claims 35-36, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siddall et al. (US 2005/0020905; hereinafter Siddall) in view of Ramadan et al. (“Use of in Vivo Two-dimensional MR Spectroscopy to Compare the  as applied to claims 1 and 28 above, and further in view of Thomas et al. (US 2003/0208120; hereinafter Thomas).
Thomas discloses MRS of the brain.  Thomas teaches using a 2D COSY sequence to identify brain metabolites including creatine and myo-inositol (2D COSY is considered to be 2D MRS; [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Siddall and Ramadan to utilize a 2D COSY sequence to obtain the metabolite information as taught by Thomas, as this type of sequence will yield higher quality results as compared to a 1D analysis (Thomas [0004]-[0006]).

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detect pain using at least fucose independently of whether the subject has or does ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, as noted in the rejection above:
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Siddall, to analyze other known biochemical markers such as fucose as taught by Ramadan, as a variety of different markers are known to be measurable by MRS including fucose, and it would have been obvious to one of ordinary skill in the art to measure different biochemical markers depending on the specific disease being evaluated.  As noted by Ramadan, there is a statistical significance between fucose in healthy vs glioblastoma tissue, and thus it would have been obvious to have modified the invention of Siddall to analyze fucose, as this will aid in identifying the presence or absence of cancerous tissue such as glioblastoma, to improve the pain diagnosis.  Furthermore, Ramadan recognizes that the additional biochemicals recorded, such as fucose, can be used to improve existing MRS methods known to contribute to disease management and treatment decisions (page 546).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN CWERN/Primary Examiner, Art Unit 3793